—In a proceeding for the judicial dissolution of a corporation, the petitioner appeals from an order of the Supreme Court, Kings County (Huttner,. J.), dated September 8, 1994, which confirmed the report of the Referee dated July 27, 1994, valuing the shares of the corporation.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the record reflects that the Referee properly determined the value of the shares of K. W. F. Realty Corp. Based on the prior orders of the Supreme Court, the Referee did not err by making his valuation determination before the accounting was completed, because the issue implicated by the accounting did not affect the valuation.
We have considered the petitioner’s remaining contentions and find them to be without merit. Sullivan, J. P., Copertino, Santucci and Florio, JJ., concur.